     2:21-cv-00399-DCN             Date Filed 02/08/21         Entry Number 1-1               Page 1 of 14
                                      ~                        C'30C30

                                                 F     j       OOOO
                                                               O©fJQ
                                                               0000
                                INILIRY LAWYERS
                                    COLfNSGLOILS FOR. JUST7CE

    Catherine F. Juhas                          Ivey B. Franklin                              Isaac Grosswiler
    Attorney at Law                              Attorney at Law                               Attorney at Law




December 21, 2020


VIA CERTIFIED MAIL R/R/12 AND RESTRICTED DELIVERY
7017 0190 0001 0186 5905

Attn: Registered Agent for pollar General Corporation
c/o Corporation Service Company
2908 Poston Avenue
Nashville, TN 37203

                Re:      Idella Wilson and Frank Wilson v. Dollar General Corporation
                         Case No.: 2020-CP-18-01947

Dear Sir/Madam:

Enclosed please fmd for service upon you as the registered agent for pollar General Corporation,
two (2) copies of the Summons & Complaint filed in the Dorchester County Court of Common
Pleas in the above-referenced matter.


Sincerely,
                                                     .,


Ivey B. Franklin,    uire `
Catherine F. Juhas, Esquire

Enclosures as stated.




                        2185 Ashley Phosphate Road, North Charleston, South Carolina 29406
                        Send mail to: PO Box 60068, North Charleston, South Carolina 29419
                      800.542.1444 1 843.553.0007 • fax 843.553.1400 • chsinjurylawyers.com
    2:21-cv-00399-DCN           Date Filed 02/08/21        Entry Number 1-1         Page 2 of 14




  STATE OF SOUTH CAROLINA                          IN THE COURT OF COMMON PLEAS
                                                   FOR THE 1ST JUDICIAL CIRCUIT
  COUNTY OF DORCHESTER                             CASE NO: 2020-CP-18 - 019H1-

 IDELLA WILSON AND FRANK-
 WILSON,

                         Plaintiffs,                              SUMMONS
 vs.                                                         (Jury Trial Demanded)

 DOLLAR G~~NE~ CORPORATION,

                         Defendant.


TO: THE DEFENDANT ABOVE-NAMED
 YOU ARE HEREBY SUMMONED and required to Answer the Complaint in this action, a copy
of which is herewith served upon you, and to serve a copy of your Answer to the Complaint upon
Plaintiffs or their attorneys, Catherine F. Juhas and Ivey B. Franklin, at their office located at 2185
Ashley Phosphate Road, Post Office Box 60068, North Charleston, South Carolina, 29419-0068,
witlun thirty (30) days after the service hereof, exclusive of the day of such service, and if you fail
to Answer the Complaint within the time fiazne aforesaid, Plaintiffs will apply to the Court for the
relief demanded in the Complaint.
         Dated at North Charleston, South Carolina on the 4ih day of December, 2020.

                                                              WERN LAVWYERS
                                                                s/.Ivey B. Franklin
                                                              Catherine F. Juhas, Esquire
                                                              SC Bar No.: 100375
                                                              Ivey B. Franklin, Esquire
                                                              SC Bar No.: 104131
                                                              2185 Ashley Phosphate Road
                                                             PO Box 60068
                                                             N. Charleston, SC 29419-0068
                                                              Phone: (843) 553-0007
                                                             Fax: (843) 553-1400
                                                             iftanklin@wernlaWers.com
                                                             ciubas@wernlavvyers.com
                                                              ATTORNEYS FOR PLATNTYY'FS
      2:21-cv-00399-DCN        Date Filed 02/08/21        Entry Number 1-1         Page 3 of 14




 STATE OF SOUTH CAROLINA                               1N THE COURT OF COMMON PLEAS
                                                       FOR TfIE 1ST JODICIAL CIRCUIT
 COUNTY OF DORCHESTER                                  CASE NO.: 2020-CP-18-0 9 -}


 IDELLA WILSON AND FRANK
 WILSON,                                                         COMPLAINT
                                                               (Jwy Trial Demanded)
                                Plaintiffs,

         V.
 DOLLAR GENERAL CORPORATION,

                                Defendant.


 Plaintiffs, complaining of Defe3ndant, allege and say as followa:

         That Plaintiff Idella Wilson is a citizen and resident of Dorchester County, State of South

         Carolina.

         That PlaintiffFrank Wilson is a citizen and resident of Dorchester County, State of South

         Carolina.

         That upon infoimation and belief, Defendant Dollar General Corporation ("Defendant")

        is a corporation incorporated and existing under the laws of the State of Tennessee, doing

        business and/or owning properly in the State of State of South Carolina, whose registered

        agent for service of process is Corporation Service Company located at 2908 Poston

        Avenue, Nashville, TN 37203.

:'~     That the tiip and fall which is the subject of this action occurred in Dorchester County,

        State of South Carolina.

5.      That this Court has jurisdiction over the paities and the subject matter of this action.

C.      That on or about March 4, 2020, Plaintiff Idella Wilson was a custoxner, as an invitee and

        for the benefit of Defendant, at Defendant's place of business, Store #28491ocated at

                                                  1
      2:21-cv-00399-DCN         Date Filed 02/08/21        Entry Number 1-1          Page 4 of 14




         10150 Dorchester Road, Summerville, SC 29485 ("Premises").

 7.      That on or about March 4, 2020, due to the negligence of the Defendant, Plaintiff Idella

         Wilson tripped and fell while walking upon the Premises.

8.       That as a natural and foreseeable result of Plaintiff's trip and fall, Plain.tiff Idella Wilson

         suffered a high impact collision with the floor resulting in severe and acute injuries.

9.       That Defendant, individually and/or by and through its agents and/or employees, had a

         duty to monitor and main₹ain the Premises to ensure it is safe and not dangerous to

         persons such as Plaintiff Idella Wilson.

10.      That the Defendant either knew or should have known that the area where P1ai.ntifPIdella

         Wilson fell presented a dangerous condition to persons entering the Premises, or that the

         Defendant created the dangerous condition.

                           FOR A FIRST CAUSE OF ACTION
                                    (Negligence)

11.      That the allegations of Paragraphs 1-10 are hereby incorporated by reference as if

         rewritten verbatim herein.

12,     That the fall and resulting injuries and damages to Plaintiff were caused directly and

        proximately by one or more of the following negligent, negligent per se, grossly

        negligent, careless, reckless, wanton and unlawful acts, and/or omissions of the

        Defendant in any one or more of the following ways:

           a. In failing to properly monitor and maintain its Premises, including the walkway

               and entrance, in a reasonably safe manner for persons lawfuliy on the Premises,

               such as Plaintiff;

            b. In failing to observe the dangerous condition of the Premises;


                                                    2
      2:21-cv-00399-DCN           Date Filed 02/08/21       Entry Number 1-1         Page 5 of 14




            c. In failing to adequately warn Plaintiff as to any dangers that may be present on

                  the Premises;

            d. In failing to appreciate the gravity of the dangers associated with a hazardous

                  condition on the Premises;

            e. In failing and omitting to take any precautions whatsoever of a reasonable nature

                 to protect this PlaintifiE'fiozn the danger on the Premises on the occasion that

                 Plaintiff was usi.ng the same; .

            f:    In failing to enact policies to ensure the safety of licensees and invitees on the

                 Premises;

             g. In failing to properly supervise in the coirect maintenance of the Premises;

           h.     In any such other manner the Plaintiffs may discover through discovery and/or at

                 tizal.

13.      That as a direct and proximate result of the negligence, gross negligence, carelessness,

        recklessness, willfulness, and wantonness of the Defendant, as is set forth more fiilly

        above, Plaintiff Idella Wilson has been damaged and injured in the following respects;

           a.     Plaintiff has been required to expend a significant amount of money for Plaintiff's

                 medical care and treatment;

           b.     Upon information and belief, the nature of Plaintiffs injuries will require her to

                 expend a signif cant amount of money for future medical care and treatment;

           c. The nature and pain of Plaintiffs injuries has resulted in PlaintifPs loss of

                 enjoyment of life aud changes in her personality, all to the peiTnanent detriment to

                 her health and physical well-being.



                                                    3
      2:21-cv-00399-DCN         Date Filed 02/08/21        Entry Number 1-1      Page 6 of 14




 14.      The Defendant's acts and omissions, as are set forth more fully above, show willful

          misconduct, malice, wantonness, and an entixe want of care, raising a presumption of the

         Defendant's conscious indifference to the consequences of such acts or omissions.

                              FOR A SECOND CAUSE OF ACTION
                                     (Loss of Consortiuxn)

15.      That Plaintiffs repeat and reiterate the allegations contained in Paragraphs 1-14 as if

         restated herein verbatim.

16.      That as a direct and proximate result of Defendant's negligence as described more fully

         above, Plaintiff Frank Wilson suffered a loss of the services, society, and companionship

         with his lawfczl wife, Plaintiff Idella Wilson, with whom he is and was living with at the

         time of the incident which is the subject of this action.

17.      That as a further direct and proximate result of the Defendant's negligence, Plaintiff

         Frank Wilson suffered damages for the expenses of care and treat.ment of his wife,

         Plaintiff Idella Wilson.

18.      That Defendant owed a duty of due care to Plaintiff Franlc Wilson, which Defendant

         failed to meet, thereby causing substantial damage to Plaintiff Frank Wilson.

19.      That because of the Defendant's acts and omissions and the proximate harm resulting to

         Plaintiffs, Plaintiffs should be awarded punitive damages in an amount to be determined

        by the trier of fact, in order to punish and penalize the Defendant and to deter the

        Defendant and others from similar behavior.

20.     . That upon information and belief, Plaintiffs are entitled to judgment against the

        Defendant for actual, cornpensatory and exemplary or punitive damages for Plaintiffs'

        personal injuries set forth herein in an amount that is fair, just and reasonable under the


                                                  4
   2:21-cv-00399-DCN           Date Filed 02/08/21        Entry Number 1-1        Page 7 of 14




        circuznstances, plus whatever costs, interest, and attozney's fees that she may be entitled,

        to be determined by a juty.

        WHEREFOR:C, the Plaintiff prays for judgment against the Defendant for an annount to

be ascertained by the jury at the trial of this actioii, for all damages, punitive and actual, for the

cost and disbursements of this action, post judgment interest, and for such other a:nd fiu-ther

relief, in law or in equity, as this court may deexn just and proper.

                                                       Respectfitlly submitted,

                                                               WERN LAWYERS

                                                               /s/Iyey B. Franklin
                                                              Ivey B. Franlclin, Esquire
                                                              SC Bar No.: 104131
                                                              Catherine F. Juhas, Esquire
                                                              SC Bar No.: 100375
                                                              2185 Ashley Phosphate Road
                                                              PO Box 60068
                                                              N. Charleston, SC 29419-0068
                                                              Phone: (843) 553-0007
                                                              Fax: (843) 553-1400
                                                              ifranlctin~wernlawyers.com
                                                              cjuhasla7,wei7ilawyers.com

                                                              ATTORNEYS FOR PLAINTIFFS
December 4, 2020
North Charleston, South Carolina




                                                  5
    2:21-cv-00399-DCN           Date Filed 02/08/21        Entry Number 1-1          Page 8 of 14




  STATE OF SOUTH CAROLINA                          IN THE COURT OF COMMON PLEAS
                                                   FOR THE 1ST JUDICIAL CIRCUIT
  COUNTY OF DORCf]ESTER                            CASE NO: 2020-CP-18 - 01941-

 IDELL:A: WILSON AND FRANIC
 WILSON,

                         Plaintiffs,                              SUIVIMONS
 vs.                                                         (Jury Trial Demanded)

 DOLLAR GENERAL CORPORATION,

                         Defendant.


TO: THE DEFENDANT ABOVE-NAMED
 YOU ARE HEREBY SUMMONED and required to Answer the Complaint in this action, a copy
of which is herewith served upon you, and to serve a copy of your Answer to the Complaint upon
Plaintiffs or their attorneys, Catherine F. Juhas and Ivey B. Franklin, at their oft"xce located at 2185
Ashley•Phosphate Road, Post Office Box 60068, North Charleston, South Caroiina, 29419-0068,
within thirty (30) days after the service hereof, exclusive of the day of such serviee, and if you fail
to Answex the Corriplaint within the time frame aforesaid, Plaintiffs will apply to the Court for the
relief demanded in the Complaint.
         Dated at North Charleston, South Carolina on the 4th day of December, 2020.

                                                              WERN LAWYERS
                                                                s/.Ivey B. Franklin
                                                              Catherine F. Juhas, Esquire
                                                              SC Bar No.: 100375
                                                              Ivey B. Franklin, Esquire
                                                              SC Bar No.: 104131
                                                              2185 Ashley, Phosphate Road
                                                              PO Box 60068
                                                              N. Charleston, SC 29419-0068
                                                              Phone: (843) 553-0007
                                                              FaX: (843) 553-1400
                                                              ifranklin(ae7,wernlaw,yers.coin
                                                              cjuhas(@wernlg,Mers.com
                                                              ATTORNEYS FOR PLAINTIFFS
     2:21-cv-00399-DCN        Date Filed 02/08/21        Entry Number 1-1         Page 9 of 14




STATE OF SOUTH CAROLINA                               TN THE COURT OF COMIVION PLEAS
                                                      FOR T.fIE 1ST JUDICIAL CIRCUIT
COUNTY OF DORCHESTER                                  CASE NO, : 2020-CP-18- 019 4-1


IDELLA WILSON AND FRANK
WILSON,                                                           COMPLAINT
                                                              (J'tu)r Trial Demanded)
                               Plaintiffs,

    V.
DOLLAR GENERAL CORPORA.TION,

                               Defendant.


Plaintiffs, complaining of Defendant, allege and say as follows:

1.      That Plaintiff Ide11a Wilson is a citizen and resident of Dorchester County, State of South

        Carolina.

2.      That Plaintiff Frank Wilson is a citizen and resi.dent of Dorchester County, State of South

        Carolina.

3.      That upon infoi7nation and beiief, Defendant Do11ar General Corporation ("Defendant")

       is a corporation incorporated and existing under the laws of the State of Tennessee, doing

       business and/or owning property in the S₹ate of State of South Carolina, whose registered

       agent for service of process is Corporation Service Company located at 2908 Poston

       Avenue, Nashville, TN 37203.

4.     That the trip and fall which is the subject of this action occurred in Dorchestei County,

       State of South Carolina.

5.     That this Court has jurisdiction over the parkies and the subject matter of this action.

6.     That on or' about March 4, 2020, Plaintiff Idella Wilson was a customer, as an invitee and

       'for the benefit of Defendant, at Defendant's place of busiuess, Store #28491ocated at
     2:21-cv-00399-DCN         Date Filed 02/08/21        Entry Number 1-1          Page 10 of 14




         10150 Dorchester Road, Summerville, SC 294$5 ("Premises").

7.      , That on or about March 4, 2020, due to the negligence of the Defendant, Plaintiff Idella

         Wilson tiYpped and fell while walking upon t.he Premises.

$.       That as a natural and foreseeable result of Plaintiff's trip and fall, Plaintiff ldella Wilson

         sufFered a high impact collision with the floor resulting in severe and acute injuries.

9.       That Defendant, individually and/or by and through its agents and/or employees, had a

         duty to anonitor and maintain the Premises to ensure it is safe and not dangerous to

        persons such as PIaintiff Idella Wilson.

10.     That the Defendant either knew or should have known that the area where PlaintiffIdella

        Wilson fell presented a dangerous condition to persons entering the Premises, or that the

        Defendant.created the dangerous condition.

                           FOR A FIRST CAUSE OF ACTION
                            ,       (Negligence)

11.     That the allegations of Paragraphs 1-10 are hereby incorporated by reference as if

        rewritten verbatim herein.

12.     That the fall and resulting injuries and dam.ages to Plaintiff were caused directly and

        proximately by one or more of the following negligent, negligent per se, grossly

        negligent, .careless, reckless, wanton and unlawful acts, and/or omissions of the

        Defendant' in any one or more of the following ways:

           a. In failing to properly monitor and maintain its Premises, including the walkway

               and!entrance, in a reasonably safe manner for persons lawfully on the Premises,

               such as Plaintiff;

            b. In failing to observe the dangerous condition of the Premises;


                                                   0)
  2:21-cv-00399-DCN            Date Filed 02/08/21      Entry Number 1-1          Page 11 of 14




         c. Tn failing to adequately warn Plaintiff as to any dangers that may be present on

               the Premises;

         d. In failing to appreciate the gravity of the dangers associated with a hazardous

               condition on the Premises;

         e. In failing and omitting to take any precautions whatsoever of a reasonable nature

              to protect this Plaintiff from the danger on the Premises on the occasion that

              Plaintiff was using the same; .

         f     In failing ₹o enact policies to ensure the safety of licensees and invitees on the

              Premises;

          g. In failing to properly supervise in the coirect maintenance of the Premises;

         h.    In any such other manner the Plaintiffs may discover tbrough discovery and/or at

              tL7a1.

13.   That as a direct and proxamate result of the negligence, gross negligence, carelessness,

      recklessness, willfulness, and wantonness of the Defendant, as is set forth more fully

      above, Plaintiff Idella Wilson has been damaged and injured in the following respects:

        a.     Plaintiff has been required to expend a significant amount of money for Plaintiffs

              medical care and treatment;

        b. Upon information and belief, the nature of Plaintiff's injuries will require her to

              expend a significant amount of money for future medical care and treatment;

        c. The nature and pain of Plaintiffs injuries has resulted in PlaintifPs loss of

              enjoyment of life and changes in her personality, all to the peirnanent detriment to

              her health and physical well-being.



                                                3
  2:21-cv-00399-DCN           Date Filed 02/08/21        Entry Number 1-1       Page 12 of 14




 14.     The Defendant's acts and omissions, as are set forth more fully above, show willful

         misconduct, malice, wantonness, and an entire want of care, raising a presumption of the

        Defendant's conscious indif:ference to the consequences of such acts or omissions.

                             FOR A SECOND CAUSE OF ACTION
                                    (Loss of Consortiuxn)

15.     That Plaintiffs repeat and reiterate the allegations contained in Paragraphs 1-14 as if

        restated herein verbatim.

16.     That as a direct and proximate result of Defendant's negligence as described more fully

        above, Plaintiff Frank Wilson suffered a loss of the services, society, and companionship

        with his lawful wife, Plaintiff Idella Wilson, with whom he is and was living with at the

        time of the incident which is the subject of this action.

17.    .That as a fiuther direct and proximate result of the Defendant's negligence, Plaintiff

        Frank Wilson suffered damages for the expenses of care and treatment of his wife,

        Plaintiff Idella Wilson.

18.     That Defendant owed a duty of due care to Plaintiff Frank Wilson, which Defendant

        failed to meet, thereby causing substantial damage to Plaintiff Frank. Wilson.

19.     That because of the Defendant's ac₹s and omissions and the proximate harm resulting to

        Plaintiffs, Plaintiffs should be awarded punitive damages in an amount to be determined

       by the trier of fact, in order to punish and penalize the Defendant and to deter the

       Defendant and others from similar behavior.

20.    . That upon information and belief, Plaintiffs are entitled to judgment against the

       Defendant for actual, compensatory and exemplary or punitive damages for Plaintiffs'

       personal injuries set forth herein in an amounnt that is fair, just and reasonable under the


                                                  4
  2:21-cv-00399-DCN           Date Filed 02/08/21        Entry Number 1-1         Page 13 of 14

                                                                                                         m
                                                                                                         r
                                                                                                         m
                                                                                                         c~
                                                                                                         ~
                                                                                                         X
                                                                                                         O
                                                                                                         z
                                                                                                         C)
        circunastances, plus whatever costs, interest, and attozney's fees that she may be entitled,     >
                                                                                                         r
                                                                                                         ~
        to be detertnined by a juiy.                                                                     ~
                                                                                                         m
                                                                                                         0
        WHEREFORG, the Plaintiff prays for judgment against the Defendant for an amount to               N
                                                                                                         0
                                                                                                         N
be ascertained by the jury at the tx•ial of this action, for a11 damages, punitive and actual, for the   o
                                                                                                         cu
                                                                                                         0
cost and disbursements of this action, post judgment interest, and for such other and fiu•ther           ~
                                                                                                         R,
                                                                                                         0
relief, in law or in equity, as this court may deezn just and proper.                                    ~
                                                                                                         ~

                                                       Respectfiilly submitted,                          o
                                                                                                         X
                                                                                                         0
                                                               WERN LAWYERS                              m
                                                                                                         cn
                                                                                                         -a
                                                               /s/Ivey B. Franklin                       ~
                                                              Zvey B. Franklin, Esquire                  n
                                                               SC Bar No.: 104131                        0
                                                              Catherine F. Juhas, Esquire                o
                                                              SC Bar No.: 100375                         z
                                                              2185 Ashley Phosphate Road                 ~
                                                              PO Box 60068                               y
                                                              N. Charleston, SC 29419-0068
                                                              Phone: (843) 553-0007                      ~
                                                              Fax: (843)553-1400                         m~
                                                              ifranlclin~wernlawyera.com                 o
                                                                                                         N
                                                              ejuhas(@,weriilawyers.com                  CD
                                                                                                         -e
                                                                                                         ~

                                                              ATTORNEYS >f+'OR PLAINTIFFS                o
December 4, 2020                                                                                         y
North Charleston, South Carolina




                                                 ~~
                        2:21-cv-00399-DCN         Date Filed 02/08/21   Entry Number 1-1     Page 14 of 14




      C FJ _,d$:e        Post Office Box 60068
-   :nvjuRv[avv~Rs
                 -- -    North Charleston/ SC-29419
                                                - -- '
                                                           NINIIIN~I~IIInIANIIINIIQII~I
                                                          ?01, 0190 000101„ s9o=
                                                                                                             D p N
                                                                                                                 O           ~
                                                                                                             m CD
                                                                                                             0   O       <
                                                                                                             TI O                v
                                                                                                             0d00
                                                                                                                                     i
                                                         CERTIFIED MAIL R/R/R RESTRICTED DELIVERY            N                       ~

                                                         701110190 0001 0186 5905
                                                         Attn: Registered Agent for pollar General           m~~io
                                                         Corporation
                                                         c/o Corporation Service Company                     m O ©   N               i
                                                         2908 Poston Avenue
                                                         Nashville. TN 37203
